Citation Nr: 9932248	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-18 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from May 1963 to 
October 1965.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in 
Montgomery, Alabama (hereinafter RO).


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy.

2.  There is no credible supporting evidence to establish 
that the claimed stressors actually occurred.  

3.  There is no evidence of a psychiatric disorder in service 
or a psychosis within one year subsequent to service 
discharge, nor is there competent medical evidence relating a 
current psychiatric disorder to such service, or to any 
incident therein.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder, was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991).

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, other than post-traumatic 
stress disorder, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service entrance examination reported no 
history of a psychiatric disorder, nor was a psychiatric 
disorder found on examination.  The veteran injured a finger 
during a fight in December 1963, with additional treatment 
required in September 1964.  A neuropsychiatric examination 
conducted in May 1965, reported that the veteran complained 
of irritability, tension, and did not want to "go back to 
duty."  The veteran stated that he was "in a fight every 
week" over some matter.  History revealed that he had 
received psychiatric care for one year as an outpatient 
during high school on the recommendation of his parents.  He 
stated he did not care about anything, was frequently truant, 
and had been apprehended for exploding mailboxes with cherry 
bombs.  The veteran admitted to telling occasional lies 
throughout his life "but only if I want to get out of 
something" and then qualified the statement noting that he 
lied "mostly when they already know it's a lie."  The past 
history of the veteran was considered of doubtful 
reliability.  

Mental status examination at that time revealed the veteran 
was initially belligerent but later cooperative.  His 
thoughts were coherent and goal directed.  Thought content 
revealed no special preoccupation, loosening of associations, 
or autistic thinking.  He appeared to have average 
intelligence and manifested fair judgment, but was lacking in 
insight.  The impression was "inadequate personality with 
marked predisposition consisting of truancy and delinquent 
behavior in adolescence leading to recommendation for 
psychiatric consultation, defective relationship with father; 
service stress minimal (routine duties of his rate); 
impairment, marked for service."  In view of the veteran's 
"poor motivation for service together with his recent 
disciplinary action, poor quarterly marks, background history 
of acting out," it was recommended that the veteran be 
discharged as unsuitable for service.  The neuropsychiatric 
service further stated that the veteran did not suffer from 
any disability that was the result of an incident of service 
or which was aggravated thereby.  

Subsequent to service discharge, the veteran was admitted to 
a private medical facility in 1966 with complaints of the 
inability to "settle down."  He noted that since his 
military discharge, he had been "quite lost and unable to 
decide what to do with himself."  On mental status 
examination, the veteran was alert, with above average 
intelligence.  His speech was logical and ideas coherent.  
There was no evidence of a thought disorder.  His affect was 
guarded and appeared depressed.  The impression was 
personality trait disturbance, other.  Psychological testing 
revealed that the veteran trusted no one, guarded his 
feelings, and acted impulsively.  The diagnostic impression 
was personality disturbance.  

A hospital report from a VA facility dated in 1983 reported 
that the veteran was admitted for substance abuse.  A history 
of delirium tremors and numerous amnesia episodes was 
provided.  The veteran was admitted to a VA facility in 
February 1990, with an admitting diagnosis of alcohol 
dependence.  Mental status examination showed no evidence of 
psychosis, or suicidal or homicidal ideation.  In August 
1990, the veteran was admitted to a VA facility with a 
history of seizures, noted as related to alcohol withdrawal, 
a history of alcohol dependence, and depression with panic 
attacks.  The veteran was alert, oriented, and without 
delusions or hallucinations.  In September 1990, the veteran 
was readmitted with a history of frequent panic attacks with 
agoraphobia and uncontrolled crying.  He reported a sleep 
disorder and described feelings of being anxious without 
being able to identify the reasons and somewhat paralyzed in 
mobility.  On examination, the veteran was oriented in all 
spheres, was lucid, relevant, and coherent.  He was mildly 
depressed.  His affect was full and appropriate, with no 
psychotic determinants.  The diagnoses included generalized 
anxiety disorder, panic attacks in partial admission, and 
alcohol dependence.  

VA outpatient treatment records indicate the veteran sought 
treatment in February 1991 for alcoholism.  In March 1991, it 
was noted that the veteran stopped taking his medication.  
The veteran was admitted to a VA medical facility in May 
1991, with complaints of depression, anxiety attacks that 
result in agoraphobia, unemployment, and marital problems.  
It was noted that after the veteran stopped taking his 
medication, he slipped into a depression and started to fear 
"things" irrationally.  The veteran reported that he had 
been drinking heavily and had suicidal ideas.  It was noted 
that the veteran had legal trouble in the past as a result of 
driving while under the influence of alcohol.  Mental status 
examination revealed that the veteran was oriented, his 
memory was intact and his level of intellectual functioning 
was in the superior range.  His stream of thought and speech 
was lucid, relevant, and coherent.  He was mildly depressed 
and anxious.  His affect was full and appropriate.  He denied 
any psychotic determinants.  While hospitalized, the veteran 
was restarted on his medication with immediate improvement.  
The final diagnoses included panic disorder with agoraphobia 
and alcoholism.  

A VA outpatient treatment record dated in June 1991, noted 
that the veteran had several social, occupational, and legal 
"blows" which he narrated with appropriate anxiety, anger, 
frustration, and mild pressure of speech.  In July 1991, the 
veteran complained of chest pain and left arm pain.  The 
diagnosis was panic disorder.  In September 1991, the veteran 
was admitted to a VA medical facility for alcohol dependence.  
Mental status examination did not show psychotic symptoms, or 
suicidal or homicidal ideation.  Memory and intellect were 
not impaired.  Diagnoses on discharge included "alcohol 
dependence continues."  

The veteran was admitted to a VA medical facility in July 
1992, with complaints of being anxious, tense, uptight, 
apprehensive, and tremulous.  The veteran stated he was 
having "very severe nightmares of the Vietnam War, very 
severe flashbacks of the Vietnam War, reliving the Vietnam 
War, lost close friends in the Vietnam War, was getting 
depressed and self-medicating himself with alcohol."  On 
examination, the veteran was oriented and coherent, but 
irrelevant.  His had mood swings and depressed mood.  Insight 
and judgment were impaired.  His recent memory and remote 
memory were fair.  Registrational recall, counting and 
calculation, general knowledge, and abstract ability were 
fair.  His intelligence was average.  Specific stressors were 
not provided.  The assessment was post-traumatic stress 
disorder, delayed type Vietnam War, severe with affective 
features, and alcohol dependence.  

A VA outpatient treatment record dated in March 1993, 
reported that the veteran was having problems dealing with 
post-traumatic stress disorder symptoms that caused him "to 
become immobile and not wanting to even go out of his 
house."  In April 1993, the veteran reported that his 
post-traumatic stress disorder was "getting worse and his 
drinking has increased."  No stressors were reported.  In 
May 1993, it was noted that the veteran isolated himself and 
became a hermit.  He had panic attacks and night fears.  The 
impression was post-traumatic stress disorder and depression.  
No stressors were reported.  The veteran was admitted into 
the substance abuse treatment program at a VA medical 
facility in June 1993.  Mental status examination failed to 
reveal evidence of psychosis, however, a history of bipolar 
disorder was noted.  A great amount of anxiety was reported.  
Psychological testing gave the diagnostic impression of a 
passive/aggressive personality disorder and bipolar disorder.  
The diagnoses on discharge were alcohol dependence, bipolar 
disorder, and passive/aggressive personality disorder.  

A VA psychiatric examination conducted in August 1993, the 
veteran stated that while in service he injured his hand and 
was hospitalized for "a lengthy period of time."  He stated 
that he saw "a good bit of death" during his time in the 
hospital, and he had vivid nightmares of those who died and 
were in severe pain as a result of their wounds.  The veteran 
reported crying spells and problems with depression.  A 
history of suicide attempts was reported, and although no 
visual or auditory hallucinations were reported, psychotic 
episodes in the past were noted.  The veteran stated that he 
was uncomfortable "going out by himself" and fearful around 
crowds.  He further noted that he had periods during which he 
was amnesic; the examiner stated that it was difficult to 
determine whether these are dissociative episodes, fugue-like 
states, or alcohol-induced blackouts.  On mental status 
examination, it was noted that the veteran smelled of 
alcohol, but the veteran and his ex-wife denied he had been 
drinking.  He was oriented, had a good knowledge of current 
events, and his intelligence was estimated in the superior 
range.  His affect was appropriate to his mood which was one 
of moderate anxiety.  The veteran displayed satisfactory 
attention and concentration.  Long-term memory was reported 
as generally intact, but some short-term memory problems were 
noted.  There was no evidence of hallucinations or delusions, 
and the veteran's common sense, reasoning, and judgment were 
within normal limits.  The diagnostic impressions were 
chronic bipolar disorder, alcohol dependence, multiple 
substance abuse, and personality disorder, not otherwise 
specified.  

Thereafter, a VA outpatient treatment record dated in August 
1993, reported that the veteran became nervous easily, was 
depressed, isolated, blue feeling, and not sleeping well, 
dreaming all the time.  His mood was dysphoric and his affect 
was anxious.  He was not psychotic.  No stressors were 
reported.  The impressions included post-traumatic stress 
disorder.  

In written correspondence received by the VA in January 1994, 
the veteran stated that while aboard the USS BAUER he was 
subjected to harassment, verbal abuse, and threats from the 
commanding officer.  The veteran reported that the USS BAUER 
survived a typhoon on the way to the Gulf of Tonkin, listing 
several degrees past the limit it was supposed to withstand 
and going under green water several times.  The veteran 
stated they were in serious danger of sinking.  It was at 
that time, that the USS BAUER had a narrow miss with another 
ship.  He noted that during the typhoon equipment fell on the 
radioman working next to him, breaking both his arms.  The 
veteran reported that once they arrived at the Gulf of 
Tonkin, the USS BAUER was involved with a number of 
skirmishes with PT boats.  He further stated that the USS 
BAUER would shell the coastline indiscriminately.  He 
reported that he saw several helicopters sink into the Gulf, 
with no survivors.  After duty in the Gulf of Tonkin, the USS 
BAUER was stationed in Subic Bay, where a friend fell to his 
death between the USS BAUER and another ship.  He stated that 
his friend died instantly.  The veteran stated that while in 
the Philippines he was surrounded by a mob wielding knives 
and sticks.  He fought them off as best he could until some 
other sailors rescued him.  The veteran reported that while 
at the hospital at Subic Bay he saw two men who had been 
badly burned.  He asked someone to help them but was told 
they were going to die anyway.  They died a couple hours 
later.  He further reported that when he arrived at the 
Manila hospital, he saw two bodies on stretchers that had 
been cut in half by a restraining cable.  The veteran stated 
that while hospitalized in Tennessee, a corpsman would 
withhold pain medication from a patient that had a gaping 
wound in his knee.  The corpsman would also slice this 
patient's feet with a razor blade and pour jock itch medicine 
in the cuts.  On one occasion, the corpsman put a jar full of 
ticks in the patient's wound.  The veteran stated that the 
corpsmen at the hospital harassed and threatened him, and on 
one occasion threw billiard balls at him.  

Records from the Social Security Administration, revealed an 
examining psychologist in 1994 found the veteran had a 
history of bipolar disorder, alcohol dependency and abuse, 
and a personality disorder with avoidance and 
passive/aggressive features.  VA outpatient treatment records 
dated in 1994, note diagnoses of alcohol abuse and bipolar 
disorder.  An entry in March 1994, noted that the veteran was 
sleeping poorly and not concentrating.  It was noted that the 
veteran was not taking medication and the examiner suspected 
recent alcohol intake.  No stressors were reported.  The 
impressions were post-traumatic stress disorder and 
depression.  In March 1995, a VA outpatient treatment record 
reported that the veteran was having nightmares.  His mood 
was depressed and his affect was flat.  No stressors were 
reported.  The impression was post-traumatic stress disorder.

The veteran was admitted to a VA facility in September 1995 
for "drinking heavily."  He stated that he was having 
difficulty with his memory.  He initially agreed to enter the 
substance abuse treatment program, but then declined, as 
"his lawyer advised him not to go because it might interfere 
with his disability claim."  During his hospitalization, 
there was no evidence of psychosis, depression, or mania, but 
withdrawal was noted.  The discharge diagnoses were 
alcoholism and bipolar, by history.  

A VA outpatient treatment record in December 1995, reported 
that the veteran complained of nightmares and intrusive 
thoughts.  No stressors were provided.  The impression was 
post-traumatic stress disorder.  In August 1996, the veteran 
stated that he was feeling down and was very shaky and 
irritable.  He stated his memory was poor.  Mood was 
depressed and his affect was flat.  No stressors were 
provided.  The impression was post-traumatic stress disorder.

The veteran also submitted a written statement of stressors 
which was received by the RO in October 1996.  He reported 
that while on the USS BAUER, there was a near miss with 
another ship.  He stated that the USS BAUER was being fired 
upon with torpedoes by North Vietnamese PT boats, and he was 
required to shoot back.  The veteran stated that he killed 
several people.  He reported that a sailor caught his leg in 
the gun turret which was then amputated.  He saw "several" 
helicopter sink into the water, with no survivors.  He noted 
that on a few occasions he saw bodies float by the ship.  The 
veteran reported that upon his arrival at the hospital at 
Subic Bay, he saw two men on stretchers that had been badly 
burned and unattended.  He asked someone to help them but was 
told they were going to die anyway.  They died a couple hours 
later.  He further reported that when he arrived at the 
Manila hospital, he saw two men on stretchers that had been 
cut in half by a cable and were left unattended.  He asked 
someone to help them but was told they were going to die 
anyway.  The veteran stated that when he was hospitalized in 
Memphis, Tennessee, one of his jobs was to take bodies to the 
morgue.  He was in the morgue during an autopsy of a girl who 
had been run over by a train.  He stated that he fainted.  He 
was further asked to take body parts to the incinerator.  On 
one occasion he was carrying a bag that broke spilling the 
body parts.  The veteran reported that he had to retrieve the 
body parts and put them in another bag.  

The veteran testified at a personal hearing before the RO in 
January 1997.  He reported that on the way to the Gulf of 
Tonkin, his ship, the USS BAUER, was in a "big typhoon."  
While in Japan, the veteran and a friend got on the wrong 
ship, and rather than walk back off, they tried to jump from 
one ship to another.  His friend did not make it and died.  
The veteran stated that he did not know if his friend died 
instantly.  He further stated that in a hospital he saw 2 men 
that had been cut in half by a cable.  The veteran further 
stated that he saw a "dozen" helicopters crash into the 
water.  There were no survivors.  He further stated that the 
ship would proceed down the coast of Vietnam and they were 
ordered to fire without seeing at whom they were firing.  The 
veteran further testified that while he was hospitalized for 
his finger, he saw 52 people die in the bed next to him.  He 
also spoke of a soldier who lost his leg after stepping on a 
land mine, and an orderly would slice his feet, and put jock 
itch medicine and ticks in his wound.  

A statement received in February 1997 from a former teacher 
of the veteran's noted a deterioration of the veteran's 
physical health since the mid-1970's.  A board of two VA 
psychiatrists examined the veteran in March 1997.  It was 
noted that the veteran's chart was not available for review.  
The examiner noted that the veteran had difficulty 
remembering the sequence of events, days, and why he was in 
the hospital in service, other than the last hospitalization 
when he had surgery on his hand.  He stated he had been 
hospitalized in service in psychiatric wards.  The veteran 
was extremely vague and there was marked amnesia.  On 
examination, the veteran appeared depressed and his speech 
was rambling.  He denied the use of alcohol in the last 6 
months.  The veteran stated he cried daily, was sad most of 
the time, had a low energy level, and his thinking and 
concentration were severely impaired.  Suicidal thoughts 
occurred weekly, and his appetite was poor.  The veteran 
stated that about every six months he would be hypomanic, and 
would feel unusually active and would not be depressed.  The 
veteran stated that he would have nightmares about the bodies 
of 2 people in a plane that were cut in half and killed and 
were in the corridor at the Clark Air Field Hospital.  He 
also had dreams of his best friend who jumped from one ship 
to another and drowned.  The veteran's range of intelligence 
was average, but he was not competent, with marked impairment 
of memory as well as cognitive impairment related to his 
heavy use of alcohol in the past.  The diagnoses were bipolar 
disorder, with most recent episode depressed; post-traumatic 
stress disorder, by history; and alcohol induced persisting 
dementia.  

A VA outpatient treatment record in March 1997, reported that 
the veteran had trouble sleeping, anxiety, irritability, 
flashbacks, and intrusive thoughts about the Tonkin Gulf; 
however no specific stressors were provided.  His mood was 
depressed and his affect was flat.  The impression was 
post-traumatic stress disorder.  

A report from the United States Armed Services Center for 
Research of Unit Records was received in November 1998.  The 
Director for the Center for Research of Unit Records revealed 
the veteran's unit of assignment during the period of May 
1964 to September 1964.  The Director noted,

[T]he USS BAUER was deployed to the 
Western Pacific(WESTPAC) during 1964.  In 
addition, the history documents that the 
USS BAUER recovered a naval officer who 
had dropped 40 feet to the sea from a 
helicopter when a cable snapped.  The 
history makes no mention of the other 
incidents as stated by [the veteran].

We have also reviewed the May-September 
1964 deck logs for the USS BAUER and are 
able to verify that the USS BAUER steamed 
in formation with the USS KEARSARGE.  
However, we are unable to verify that 
there was near-collision.  Also the deck 
logs and the U.S. Navy casualty files, 
available to us, do not list a Seaman 
King Hatt, from the USS BAUER, as being 
killed or injured during [the veteran's] 
tour of duty.  In addition, we are unable 
to verify any of [the veteran's] other 
stressors.  

In order to conduct research into the 
incident involving the two men being cut 
in half by a restraining cable, [the 
veteran] must provide more specific 
information.  He should include the most 
specific date possible, the individual's 
full name, and the name of the aircraft 
carrier they were assigned.  

[The veteran] stated that he was involved 
in an altercation in . . . the 
Philippines in which he and a friend 
fought off a mob of people wielding 
knives and sticks.  He was then 
transferred to the U. S. Naval Hospital, 
Subic Bay for medical treatment.  
Information regarding this medical 
treatment and the botched surgery on his 
hand at the U. S. Naval Hospital, 
Millington, Tennessee, should be in his 
[service records].  

A VA psychological evaluation conducted in December 1998, 
noted that the veteran was guarded at the beginning of the 
interview, but as the interview progressed he appeared less 
guarded and answered more questions, although his answers 
were vague circumstantial answers.  His speech was hesitant, 
with some thought blocking noted.  His affect was constricted 
at the beginning of the examination, but smiled and laughed 
towards the end.  His mood was depressed, and he reported 
frequent thoughts of suicide and hopelessness.  He stated 
that he cried several times daily, had low energy, decreased 
appetite, and did not enjoy things he used to enjoy.  It was 
reported that the veteran sleep walked and recently tried to 
strangle his wife in the middle of the night.  The examiner 
noted that the veteran was a poor historian, particularly 
regarding his military experience.  He stated that he just 
recently had begun to remember "many more things" that 
happened during that period of time.  He was oriented in all 
spheres, immediate memory was within normal limits for his 
age, as was delayed recall.  He had great difficulty with 
remote memory.  He was not overly concrete, and his judgment, 
insight, and reliability were questionable.  

The results of the psychological testing were positive for 
indices of depression, anxiety, and nervousness, with social 
alienation and strong obsessional characteristics.  The 
examiner further concluded,

With respect to the question of Post 
Traumatic Stress Disorder, [the veteran] 
was in a combat zone for a limited amount 
of time with no direct contact with the 
enemy.  The majority of the reported 
trauma emanated from vicarious experience 
which certainly, if accurate, could be 
traumatic.  However, there are numerous 
inconsistencies between the records 
reviewed, his earlier accounts of the 
events, and statements made during the 
current interview.  In addition, his wife 
supplied a great deal of the biographical 
and historical information while [the 
veteran] remained uncertain and vague 
about most of the reported traumatic 
events.  Further, [the veteran] 
complained of a "severe memory problem" 
and cognitive decline, but his current 
assessment does not fully support this.

. . . . 

[The veteran] is a very poor historian 
with numerous examples of presenting 
inaccurate historical information.  Due 
to this lack of an accurate history, I do 
not feel that the diagnosis of Post 
Traumatic Stress Disorder is warranted at 
this time.

The diagnoses included anxiety disorder, not otherwise 
specified; bipolar disorder, by history; alcohol abuse, 
partial and sustained remission; and personality disorder, 
not otherwise specified with avoidant and antisocial 
personality features.  

A VA psychiatric examination conducted in December 1998, 
noted that the veteran worried about killing villagers and a 
sailor on a Vietnamese gunboat.  The veteran also claimed to 
have flashbacks, "seeing the witnessing and seeing the 
bombing of the villages."  He stated that he has nightmares 
about those events at least 3 or 4 times a week and had 
flashbacks daily.  The examiner stated that the veteran was 
difficult to interview as he had difficulty remembering 
things in a sequence.  The veteran claimed to have mood 
swings, explosive anger, and feelings of depression.  The 
veteran stated that he had nightmares 5 times a week relating 
to events in the Subic Bay regarding the two men who were cut 
in half laying on gurneys.  

Mental status examination revealed that the veteran looked 
over sedated, with halting speech.  The examiner reported 
that the veteran "came across as if he was an active 
alcoholic with some tremors in his hand," but he denied 
drinking.  The examiner stated that the veteran's general 
demeanor and response seemed to suggest that the veteran was 
denying his usage of alcohol.  The veteran's thought 
processes were goal directed, with a tendency to be 
tangential and circumstantial.  his mood was slightly 
depressed and somewhat anxious.  The veteran denied being 
actively suicidal or homicidal, and denied hallucinations.  
He was oriented and remembered what he had for lunch, and the 
current president, but not the previous president.  Serial 
7's were accurate and fast.  Similarity seemed intact, and he 
remembered 3 objects after five minutes.  The examiner could 
not conclude on how much insight the veteran had into his 
problems, but felt there was a significant amount of denial.  
The diagnoses included post-traumatic stress disorder, 
history of bipolar affective disorder, history of alcohol 
dependence and abuse, and passive dependent personality 
disorder.  

A VA post-traumatic stress disorder examination was conducted 
in February 1999.  The veteran complained of being 
chronically depressed and cried often, although the examiner 
stated that during the examination the veteran did not cry 
and did not seem particularly depressed.  There was no 
evidence of psychosis.  The veteran stated that he still had 
nightmares and flashbacks of the things he witnessed in 
Vietnam, but not as often as he did since he had been put on 
new medication.  The veteran stated that while in the Tonkin 
Gulf, he saw a friend fall off the side of the ship and was 
killed.  He also said he saw men who had been killed by a 
plane landing, cut in half by braking wires.  He told the 
examiner that he shot a North Vietnamese between his eyes 
when a Vietnamese boat came near the ship.  He also stated 
that he dreamt about the other people who were killed and 
injured, particularly the loss of his friends.  The veteran's 
wife stated that when the veteran does not take his 
medication he becomes very manic and grandiose.  The veteran 
stated that he averaged 12 hours of sleep a day.  A long 
history of alcohol abuse was reported and the veteran was in 
denial about the current amount of alcohol he drank.  
Sensorium was intact, but there was a memory deficit.  Mood 
was one of mild depression and affect was somewhat blunted.  
The diagnoses included bipolar disorder type II, chronic 
post-traumatic stress disorder, organic brain syndrome, and 
personality disorder not otherwise specified.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, and a psychosis 
becomes manifest to a degree of 10 percent within a year from 
the date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of the disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The regulations governing service 
connection for post-traumatic stress disorder differ from 
those governing service connection for other conditions 
because they require evidence of an in-service stressor 
rather than evidence of "incurrence or aggravation" of a 
disease or injury in service or within a postservice 
presumption period.  Moreau v. Brown, 9 Vet. App. 389 (1996).

Post Traumatic Stress Disorder

As an initial matter, the Board notes that a claim for 
service connection for post-traumatic stress disorder is well 
grounded where the veteran submits (1) medical evidence of a 
current disability; (2) lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
post-traumatic stress disorder case is the equivalent of in-
service incurrence or aggravation; and (3) medical evidence 
of a nexus between service and the current post-traumatic 
stress disorder disability.  In this case, the Board 
concludes that the veteran has presented a well-grounded 
claim for service connection for post-traumatic stress 
disorder.  

However, eligibility for a post-traumatic stress disorder 
service connection award requires more; specifically, (1) a 
current, clear medical diagnosis of post-traumatic stress 
disorder; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  In the instant 
case, the veteran's lay testimony as to in-service stressors 
suffices to well ground his claim; however, as to 
adjudication on the merits, if the claimed stressor is not 
combat related, a veteran's lay testimony is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence."  On the other 
hand, if the veteran did engage in combat with the enemy, he 
is entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the VA finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.  For these reasons, the determination of whether a 
veteran was engaged in combat with the enemy is particularly 
significant in post-traumatic stress disorder cases in light 
of the provisions of 38 U.S.C. § 1154(b)(West 1991) that 
specifically allow combat veterans, in certain circumstances, 
to use lay evidence to establish service incurrence of a 
disease or injury by relaxing the evidentiary requirements 
for adjudication of certain combat-related VA disability 
compensation claims, both as to the evidence that a claimant 
must submit in order to make such a claim well grounded and 
as to the evidence necessary in order to establish service 
connection of a disease or injury.  Gaines v. West, 11 Vet. 
App. 353 (1998).   

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has also stated that a determination of 
combat status is to be made "on the basis of the evidence of 
record," and that section 1154(b) itself "does not require 
the acceptance of a veteran's assertion that he was engaged 
in combat."  Id.  The Court has also held that combat status 
may be determined "through the receipt of certain recognized 
military citations or other supportive evidence."  Id.  In 
the instant case, the veteran's Armed Forces of the United 
States Report of Transfer or Discharge, Department of Defense 
Form 214, reports that the veteran did not receive 
decorations, medals, badges, commendations, citations, or 
campaign ribbons.  However, foreign or sea duty of 
approximately 4 months was noted.  The veteran's military 
operating specialty was reported as a radioman.  The 
veteran's personnel records indicate that in May 1964, he was 
transferred for duty to the USS BAUER.  In September 1964, he 
was transferred to the Naval Hospital at Subic Bay in the 
Philippines for treatment purposes.  Information received 
from the United States Armed Services Center for Research of 
Unit Records (hereinafter USASCRUR) in October 1998, noted 
that the veteran was deployed to the Western Pacific during 
1964.  However, none of the stressor incidents involving the 
veteran firing upon the North Vietnamese, either in PT boats 
or along the coastline were verified from the ship's 
locations, missions, operations, and significant activities.  
Accordingly, the Board finds that the evidence of record does 
not support a determination that the veteran served in 
combat.  Therefore, the veteran's testimony and statements 
alone are insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence."

In May 1993, the RO requested that the veteran provide a 
detailed description of the specific traumatic events which 
produced the stress that resulted in the veteran's alleged 
post-traumatic stress disorder.  This information was to 
include the dates, units, and places the incidents occurred, 
as well as any names of people who died.  The veteran 
submitted a statements in January 1994 and October 1996 
outlining these stressors, as well as his testimony before 
the RO in 1997.  The veteran stated that while aboard the USS 
BAUER survived a typhoon on the way to the Gulf of Tonkin, 
listing several degrees past the limit it was supposed to 
withstand and going under green water several times.  The 
veteran stated they were in serious danger of sinking.  It 
was at that time, that the USS BAUER had a narrow miss with 
another ship.  The veteran reported that once they arrived at 
the Gulf of Tonkin, the USS BAUER was involved with a number 
of skirmishes with PT boats.  He further stated that the USS 
BAUER would shell the coastline indiscriminately.  He 
reported that he saw several helicopters sink into the Gulf, 
with no survivors.  Nevertheless, USASCRUR did not verify the 
incidents described above.  They noted that the USS BAUER 
recovered a naval officer who dropped 40 feet to the sea from 
a helicopter when a cable snapped.  USASCRUR further noted 
that the USS BAUER steamed in formation with the USS KEARSAGE 
but there is no information regarding a near-collision.  

After duty in the Gulf of Tonkin, the veteran stated that the 
USS BAUER was stationed in Subic Bay, where a friend fell to 
his death between the USS BAUER and another ship.  He stated 
that his friend died instantly.  USASCRUR reported no record 
of the seaman reported by the veteran as being listed as 
being killed or injured during the veteran's tour of duty.  
The veteran further stated that while in the Philippines he 
was surrounded by a mob wielding knives and sticks.  He 
fought them off as best he could until some other sailors 
rescued him.  USASCRUR stated this would be verifiable in the 
veteran's Official Military Personnel File; however, no such 
incident is reported in the veteran's service medical records 
or personnel file.

The veteran reported that while at the hospital at Subic Bay 
he saw two men who had been badly burned.  He asked someone 
to help them but was told they were going to die anyway.  
They died a couple hours later.  He further reported that 
when he arrived at the Manila hospital, he saw two bodies on 
stretchers that had been cut in half by a restraining cable.  
USASCRUR stated that more information would be necessary to 
verify this incident, to include the specific date, name of 
the individuals, and the name of the aircraft carrier they 
were assigned to.  By correspondence dated in February 1998, 
the RO requested more specific information regarding the 
veteran's stressors and in November 1998, the RO requested 
information noted by USASCRUR.  However, the veteran failed 
to respond to either of these requests.  As the Court has 
stated, "the duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran stated that while hospitalized in Tennessee, a 
corpsman would withhold pain medication from a patient that 
had a gaping wound in his knee.  The corpsman would also 
slice this patient's feet with a razor blade and pour jock 
itch medicine in the cuts.  On one occasion, the corpsman put 
a jar full of ticks in his wound.  The veteran stated that 
the corpsmen at the hospital harassed and threatened him, and 
on one occasion threw billiard balls at him.  USASCRUR stated 
that "we are unable to verify any of [the veteran's] other 
stressors."  

In reviewing the evidence of record, there is no 
corroborating "credible supporting evidence" of the claimed 
inservice stressors.  Additionally, the Board finds a number 
of inconsistencies regarding the veteran's statements as to 
the exact nature of the inservice stressors.  In July 1992, 
the veteran stated he was having "very severe nightmares of 
the Vietnam War, very severe flashbacks of the Vietnam War, 
reliving the Vietnam War, lost close friends in the Vietnam 
War . . . ."  Additionally, the veteran reported 
experiencing flashbacks of villages being bombed in Vietnam.  
However, as discussed above, the veteran, although serving in 
the United States Navy during the Vietnam War, did not 
service in combat.  In a statement received by the RO in 
January 1994, the veteran reported that when he arrived at 
the Manila hospital, he saw two bodies on stretchers that had 
been cut in half by a restraining cable.  In subsequent 
reports, these men were noted as alive, and although the 
veteran requested help for these men, the help was refused 
and they died thereafter.  In the veteran's initial stressor 
statement in 1994, he reported seeing several helicopters 
crash into the sea, with no survivors.  However, in sworn 
testimony before the RO in 1997, he testified that he saw a 
"dozen" helicopters crash.  Initially, he noted that he saw 
a friend die when he jumped from one ship to another while in 
Japan, however, in 1999, he stated that he saw a friend 
killed when he fell off the side of the ship while in the 
Gulf of Tonkin.  

The veteran stated at a VA psychiatric examination conducted 
in August 1993, that while in service he injured his hand and 
was hospitalized for "a lengthy period of time."  He stated 
that he saw "a good bit of death during his time in the 
hospital" and he had vivid nightmares of those who died and 
were in severe pain as a result of their wounds.  
Nevertheless, the examiner did not find these stressors to be 
sufficient to support a diagnosis of post-traumatic stress 
disorder, as the diagnoses included chronic bipolar disorder, 
alcohol dependence, multiple substance abuse, and personality 
disorder, not otherwise specified.  

The veteran has been shown to be a poor historian, 
particularly regarding his military experience, with 
questionable reliability.  Examiners have found the veteran 
has difficulty with remote memory.  The VA psychologist in 
December 1998 reported numerous examples of the veteran 
presenting inaccurate historical information and therefore 
felt that the diagnosis of post traumatic stress disorder was 
not warranted.  Although recent VA psychiatric examinations 
conducted in December 1998 and February 1999, found 
diagnostic impressions of post-traumatic stress disorder, one 
examiner remarked that the veteran had difficulty remembering 
things in a sequence and the other found a memory deficit.  
It has been noted that the veteran's wife provided the 
biographical background.  Neither examiner provided a 
verified stressor upon which their diagnosis of 
post-traumatic stress disorder was based.  

The Court has held that, as in this case, although a clear 
post-traumatic stress disorder diagnosis (which necessarily 
presumes the sufficiency of stressors to cause the 
post-traumatic stress disorder) is established in this case, 
that does not end the inquiry because that diagnosis 
satisfies only one element required in order for service 
connection for post-traumatic stress disorder to be awarded.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  There must also be 
evidence establishing the occurrence of the stressor.  Id.  
An opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor.  Id.  Accordingly, 
although the evidence of record contains diagnoses of 
post-traumatic stress disorder, as the veteran has not been 
shown to have engaged in combat, and there is no 
corroborating credible supporting evidence of the claimed 
inservice stressors, service connection for post-traumatic 
stress disorder is not warranted.

Acquired Psychiatric Disorder, Other Than Post-Traumatic 
Stress Disorder

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

The evidence as outlined above, reveals that during service, 
the veteran was diagnosed with a personality disorder.  No 
other psychiatric disorder was shown in service by the 
evidence of record.  Additionally, a psychosis was not shown 
within one year subsequent to service discharge.  Currently, 
the veteran has been diagnosed with chronic bipolar disorder 
and passive dependent personality disorder.  Bipolar disorder 
has not been related to service or any incident therein.  For 
VA compensation purposes, personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).  Accordingly, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded, and is 
denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals


 

